                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    REGENCY APARTMENTS VANCOUVER                          CASE NO. C20-5026-JCC
      LLC,
10
                                                            MINUTE ORDER
11                            Plaintiff,
              v.
12
      THE SHERWIN-WILLIAMS COMPANY,
13
                              Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulated notice of dismissal (Dkt.
18
     No. 42). Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an
19
     action without a court order by filing . . . a stipulation of dismissal signed by all parties who have
20
     appeared.” Here, the parties nevertheless request that the Court enter a proposed order filed with
21
     their stipulation. The parties have stipulated to dismissing all claims with prejudice, including all
22
     third-party claims and all counterclaims, and the stipulation is signed by all parties who have
23
     appeared. (See Dkt. No. 42.) Thus, under Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this
24
     stipulation is self-executing. All claims in this action are DISMISSED with prejudice, without
25
     costs to any party and with each party to bear its own attorney fees and other litigation expenses.
26


     MINUTE ORDER
     C20-5026-JCC
     PAGE - 1
 1   The Clerk is DIRECTED to close this case.

 2          DATED this 25th day of May 2021.

 3                                               William M. McCool
                                                 Clerk of Court
 4
                                                 s/Paula McNabb
 5
                                                 Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-5026-JCC
     PAGE - 2
